DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 10/14/2019.  Claims 1-38 are currently pending.

Information Disclosure Statement
1.	The Information Disclosure Statements (IDS) submitted on 10/14/2019, 12/2/2020 (2), 12/9/2020 (2), and 8/25/2021 have been considered by the examiner.
	
Drawings
2.	The drawings that were filed on 10/14/2019 have been considered by the examiner.
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “310” has been used to designate both a marker/divider and a track section in Figure 3.  
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference number 600 (Figure 6)
Reference number 700 (Figure 7)
5.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Specification
6.	The disclosure is objected to because of the following informalities:
The specification recites "(e.g., see markers or dividers 302, 304, 306, 308, 310, and 320 delineating track sections 310, 312, 314, 316 and 318)," and reference number 310 represents markers/dividers and track sections when describing Figure 3.
It appears that network 880 and coupling 882 are not in Figure 8.
Appropriate correction is required.

Claim Objections
7.	Claims 2, 13-14, 21, and 27 are objected to because of the following informalities:
Claim 2 needs to end with a period.
“The interrelationship between two or more turns…” should read as ─an interrelationship between two or more turns…─ because it lacks antecedent basis (Claim 13, Line 4).
“The radius of a curve at a point measurement” should read as ─a radius of a curve at a point measurement─ because it lacks antecedent basis (Claim 14, Lines 4-5).
“Positon” should read as ─position─ (Claim 21, Line 4).
“The derailment avoidance measure…” should read as ─a derailment avoidance measure─ because it lacks antecedent basis (Claim 27, Line 2).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 1, 3-6, 17, 19, 30-31, 34, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riewe (US 20030216865 A1).
11.	Regarding Claim 1, Riewe teaches a trusted train derailment avoidance control system comprising: an inertial measurement unit (IMU) supported on a train operable to travel a fixed track, the IMU being operable to estimate a current position of the train based on an initial position and movement data measured by the IMU, and to output estimated current position data (Riewe: [0003], [0016], and [0018] "The present invention is directed to an inertial navigation system for mobile objects such as vehicles and the like. In particular, the present invention is directed to such an inertial navigation system for mobile objects having constraints [train operable to travel on a fixed track]."  Also, "In accordance with another embodiment, the error correction device is further adapted to receive auxiliary input data including positional input data [initial position data], map information associated with the path, speed data [initial movement data], wheel-angle data, and/or discrete data."  Also, "In accordance with another embodiment of the present invention, the AINS includes an inertial measurement unit adapted to provide acceleration data and/or angular velocity data of the mobile object, a processor adapted to receive the acceleration data and/or angular velocity data from the inertial measurement unit, and to provide output data with position output indicative of position of the mobile object [estimate current position data] …");
An aiding system supported on the train and operable to generate aiding information to be communicated to the IMU to reduce error in the IMU (Riewe: [0037] and [0038] "However, as will also be evident from the discussion below, the AINS [aided system] in accordance with the present invention utilizes auxiliary information [aiding information] such as map information, speed data, wheel-angle data, and discrete data to enhance the accuracy of the navigational information so that AINS provides a similar level of accuracy as presently available from commercial INSs, while avoiding the use of expensive, high precision measuring instruments."  Also, "The AINS 10 shown also includes an inertial measurement unit 14 for providing data to the processor of AINS 10, i.e. the inertial navigation and sensor compensation unit 12.");
And an error correction component operable to generate, based on the estimated current position from the IMU and the aiding information from the aiding system, an updated estimated current position (Riewe: [0016], [0038], and [0054] "The state corrections provided to the processor may then be based on the auxiliary input data [based on the aiding information] as well as the state and dynamics information. In this regard, the error correction device [error correction component] may be implemented as a Kalman filter that is further adapted to receive the auxiliary input data."  Also, "Furthermore, the AINS 10 also includes an error estimating device such as a Kalman filter 16 that combines auxiliary input data 20 provided thereto, the Kalman filter 16 also obtaining as input data, the state and dynamics information from the inertial navigation and sensor compensation unit 12."  Also, "By knowing the mobile object's speed, the along-path distance can be estimated which allows approximation of the mobile object's position [updated estimated current position] since the mobile object is constrained to travel along the path, i.e. road or track.").
12.	Regarding Claim 3, Riewe remains as applied above in Claim 1, and further, teaches the IMU obtains the movement data, and the aiding system generates the aiding information, in a trusted manner to ensure the integrity of the estimated current position, the aiding information, and the updated estimated current position (Riewe: [0015] and [0037] "In one embodiment, the inertial measurement unit may include an accelerometer that provides the acceleration data, and/or a gyroscope that provides the angular velocity data [obtains movement data]. The processor may be an inertial navigation and sensor compensation unit. The output data may further include a velocity output indicative of speed of the mobile object, and an attitude output indicative of direction of movement of the mobile object."                                                                                                                                                                                                                                                                                                                              "However, as will also be evident from the discussion below, the AINS in accordance with the present invention utilizes auxiliary information [generate aiding information] such as map information, speed data, wheel-angle data, and discrete data to enhance the accuracy of the navigational information [current position] so that AINS provides a similar level of accuracy as presently available from commercial INSs [trusted manner], while avoiding the use of expensive, high precision measuring instruments.").
13.	Regarding Claim 4, Riewe remains as applied above in Claim 1, and further, teaches the error correction component comprises a Kalman filter incorporated into the IMU (Riewe: [0016] "The state corrections [error correction] provided to the processor may then be based on the auxiliary input data as well as the state and dynamics information. In this regard, the error correction device may be implemented as a Kalman filter that is further adapted to receive the auxiliary input data.").  
Regarding Claim 5, Riewe remains as applied above in Claim 1, and further, teaches the aiding information comprises supplemental position data (Riewe: [0016] "In accordance with another embodiment, the error correction device is further adapted to receive auxiliary input data including positional input data, map information associated with the path, speed data, wheel-angle data, and/or discrete data.").  
15.	Regarding Claim 6, Riewe remains as applied above in Claim 1, and further, teaches the aiding system comprises one or more sensors operable to detect and measure one or more characteristics of the fixed track to facilitate generation of the aiding information based on the measured characteristics of the fixed track (Riewe: [0042] and [0065] "As can be seen, in the illustrated embodiment, the auxiliary input data 20 includes GPS data 30, speed data 32, map information 34, wheel angle data 38, and other discrete data 36 such as from transponders or rail detectors if the AINS 10 is applied to a railcar or other similar applications."  Also, "In an application where the mobile object is a vehicle such as an automobile for example, the wheel angle [aiding information] may be used to determine the instantaneous radius of curvature [detect and measure characteristics of fixed track].").  
16.	Regarding Claim 17, Riewe remains as applied above in Claim 1, and further, teaches the aiding system comprises a location determination component in the form of a tachometer operable with a wheel of the train, and operable to generate position information by counting a number of counts corresponding to at least partial 842865-18-10985-US-NP revolutions of a wheel of the train, wherein the position information generated by the tachometer comprises the aiding information in the form of supplemental position data received by the error correction component (Riewe: [0016], [0054], and [0070] "The speed data may be provided by an odometer, a wheel tachometer [tachometer for location determination], and/or a Doppler radar."  Also, "By knowing the mobile object's speed, the along-path distance can be estimated which allows approximation of the mobile object's position [operable to generate position information] since the mobile object is constrained to travel along the path, i.e. road or track. Such speed data 32 may be provided by an odometer, wheel tachometer [corresponding to revolutions of train wheels], Doppler radar, or other appropriate device."  Also, "Thus, the AINS 10 in accordance with the illustrated embodiment may be used to calculate and report orientation, standstill condition, and direction of motion with respect to the path etc. [for error correction], in any appropriate manner. Changes in these parameters as well as others may be determined from wheel tachometer data when available, or from the Kalman filter 16 and the variety of auxiliary input data 20 [aiding information as supplemental position data] if such wheel tachometer data is otherwise unavailable.").  
17.	Regarding Claim 19, Riewe remains as applied above in Claim 1, and further, teaches the aiding information comprises a zero-velocity train condition as detected by at least one of a tachometer or the IMU (Riewe: [0063] "Observation [detection] of zero velocity [zero velocity train condition] perpendicular to the path is provided in step 73, and the Kalman filter is updated to describe any misalignment states in step 74 so the outputs 18 provided by the AINS 10 can be improved [by IMU].").  
18.	Regarding Claim 30, Riewe remains as applied above in Claim 1, and further, teaches the error correction component is further operable to send the updated estimated current position to the IMU to reduce error in subsequent current estimated position determinations (Riewe: [0014] "The AINS comprises an inertial measurement unit, a processor, and an error correction device....The error correction device [error correction component] is adapted to receive as input, state and dynamics information of the mobile object, and provide as output, state corrections to the processor [send output updated estimated current position to IMU]. In accordance with one embodiment of the present invention, the processor enhances the position output [reduce error in position determinations] based on the state corrections and the constraints to the mobile object to increase accuracy of the position output.").
Regarding Claim 31, Riewe remains as applied above in Claim 1, and further, teaches the aiding system is one of a plurality of aiding systems of the trusted train derailment avoidance system, the plurality of aiding systems each being operable to generate aiding information to be communicated to the IMU to reduce error in the IMU (Riewe: [0016] "In accordance with another embodiment, the error correction device is further adapted to receive [communicated to IMU] auxiliary input data [generating aiding information] including positional input data, map information associated with the path, speed data, wheel-angle data, and/or discrete data. The state corrections provided to the processor may then be based on the auxiliary input data as well as the state and dynamics information."), 
And wherein the error correction component is operable to generate, based on the estimated current position from the IMU and the aiding information from the plurality of aiding systems, the updated estimated current position (Riewe: [0054] and [0055] "By knowing the mobile object's speed, the along-path distance can be estimated which allows approximation of the mobile object's position [estimated current position] since the mobile object is constrained to travel along the path, i.e. road or track."  Also, “In addition, as previously noted, map information 34 is used as an input for the Kalman filter 16 to improve the estimation of position [updated estimated position using aiding information] in the across-path direction, i.e. the direction perpendicular to the path or direction of motion.").  
20.	Regarding Claim 34, Riewe teaches a computer-implemented method for trusted positive train control for reducing the potential for derailment of a train operating about a fixed track, the method comprising (Riewe: [0003] "The present invention is directed to an inertial navigation system for mobile objects such as vehicles and the like. In particular, the present invention is directed to such an inertial navigation system for mobile objects having constraints [train operable to travel on a fixed track]."):  882865-18-10985-US-NP 
Riewe: [0016] and [0018] "In accordance with another embodiment, the error correction device is further adapted to receive auxiliary input data including positional input data [initial position data], map information associated with the path, speed data [initial movement data], wheel-angle data, and/or discrete data."  Also, "In accordance with another embodiment of the present invention, the AINS includes an inertial measurement unit adapted to provide acceleration data and/or angular velocity data of the mobile object, a processor adapted to receive the acceleration data and/or angular velocity data from the inertial measurement unit, and to provide output data with position output indicative of position of the mobile object [estimate current position data] ..."); 
Generating aiding information, at least some of which comprises supplemental position data, from one or more aiding systems (Riewe: [0037] and [0038] "However, as will also be evident from the discussion below, the AINS [aided system] in accordance with the present invention utilizes auxiliary information [aiding information] such as map information, speed data, wheel-angle data, and discrete data to enhance the accuracy of the navigational information so that AINS provides a similar level of accuracy as presently available from commercial INSs, while avoiding the use of expensive, high precision measuring instruments."  Also, "The AINS 10 shown also includes an inertial measurement unit 14 for providing data to the processor of AINS 10, i.e. the inertial navigation and sensor compensation unit 12."); 
And calculating an updated estimated current position based on the estimated current position and the supplemental position data (Riewe: [0016], [0038], and [0054] "The state corrections provided to the processor may then be based on the auxiliary input data [based on the aiding information] as well as the state and dynamics information. In this regard, the error correction device [error correction component] may be implemented as a Kalman filter that is further adapted to receive the auxiliary input data."  Also, "Furthermore, the AINS 10 also includes an error estimating device such as a Kalman filter 16 that combines auxiliary input data 20 provided thereto, the Kalman filter 16 also obtaining as input data, the state and dynamics information from the inertial navigation and sensor compensation unit 12."  Also, "By knowing the mobile object's speed, the along-path distance can be estimated which allows approximation of the mobile object's position [updated estimated current position] since the mobile object is constrained to travel along the path, i.e. road or track.").  
21.	Regarding Claim 36, Riewe teaches a trusted train derailment avoidance control system for reducing the potential for derailment of a train operating about a fixed track, the system comprising (Riewe: [0003] "The present invention is directed to an inertial navigation system for mobile objects such as vehicles and the like. In particular, the present invention is directed to such an inertial navigation system for mobile objects having constraints [train operable to travel on a fixed track]."): 
An inertial measurement unit (IMU) supported on a train operable to travel a fixed track, the IMU being operable to estimate a current position of the train based on an initial position and movement data measured by the IMU, and to output estimated current position data (Riewe: [0016] and [0018] "In accordance with another embodiment, the error correction device is further adapted to receive auxiliary input data including positional input data [initial position data], map information associated with the path, speed data [initial movement data], wheel-angle data, and/or discrete data." Also, "In accordance with another embodiment of the present invention, the AINS includes an inertial measurement unit adapted to provide acceleration data and/or angular velocity data of the mobile object, a processor adapted to receive the acceleration data and/or angular velocity data from the inertial measurement unit, and to provide output data with position output indicative of position of the mobile object [estimate current position data] ..."); 
An aiding system supported on the train and operable to generate aiding information to be communicated to the IMU to reduce error in the IMU (Riewe: [0037] and [0038] "However, as will also be evident from the discussion below, the AINS [aided system] in accordance with the present invention utilizes auxiliary information [aiding information] such as map information, speed data, wheel-angle data, and discrete data to enhance the accuracy of the navigational information so that AINS provides a similar level of accuracy as presently available from commercial INSs, while avoiding the use of expensive, high precision measuring instruments."  Also, "The AINS 10 shown also includes an inertial measurement unit 14 for providing data to the processor of AINS 10, i.e. the inertial navigation and sensor compensation unit 12."); 
One or more processors; and one or more memories operatively coupled to at least one of the one or more processors and having instructions stored thereon that, when executed by at least one of the one or more processors, cause the system to (Riewe: [0014] "The AINS comprises an inertial measurement unit, a processor, and an error correction device...The processor is adapted to receive the acceleration data and angular velocity data from the inertial measurement unit, and to provide output data with position output indicative of position of the mobile object"):  892865-18-10985-US-NP
Generate, based on the estimated current position from the IMU and the aiding information from the aiding system, an updated estimated current position (Riewe: [0016], [0038], and [0054] "The state corrections provided to the processor may then be based on the auxiliary input data [based on the aiding information] as well as the state and dynamics information. In this regard, the error correction device [error correction component] may be implemented as a Kalman filter that is further adapted to receive the auxiliary input data."  Also, "Furthermore, the AINS 10 also includes an error estimating device such as a Kalman filter 16 that combines auxiliary input data 20 provided thereto, the Kalman filter 16 also obtaining as input data, the state and dynamics information from the inertial navigation and sensor compensation unit 12."  Also, "By knowing the mobile object's speed, the along-path distance can be estimated which allows approximation of the mobile object's position [updated estimated current position] since the mobile object is constrained to travel along the path, i.e. road or track."). 
22.	Regarding Claim 38, Riewe remains as applied above in Claim 36, and further, teaches the aiding system is operable with the one or more processors, and wherein the one or more memories further comprises instructions stored thereon that, when executed by at least one of the one or more processors, cause the system to generate the aiding information (Riewe: [0015] and [0037] "In one embodiment, the inertial measurement unit may include an accelerometer that provides the acceleration data, and/or a gyroscope that provides the angular velocity data [obtains movement data]. The processor may be an inertial navigation and sensor compensation unit. The output data may further include a velocity output indicative of speed of the mobile object, and an attitude output indicative of direction of movement of the mobile object."  Also, "However, as will also be evident from the discussion below, the AINS in accordance with the present invention utilizes auxiliary information [generate aiding information] such as map information, speed data, wheel-angle data, and discrete data to enhance the accuracy of the navigational information [current position] so that AINS provides a similar level of accuracy as presently available from commercial INSs [trusted manner], while avoiding the use of expensive, high precision measuring instruments.").

Claim Rejections - 35 USC § 103
23.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
24.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


25.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
26.	Claims 2, 18, 20-23, 26-29, 32-33, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Riewe (US 20030216865 A1) in view of Yoon (US 20110046827 A1).
27.	Regarding Claim 2, Riewe remains as applied above in Claim 1.
Riewe fails to teach a velocity management component operable to determine, based on the updated estimated current position, whether a current velocity of the train exceeds a predetermined threshold velocity corresponding to the updated estimated current position, and to initiate a derailment avoidance measure in accordance with a determination that the current velocity of the train exceeds the predetermined threshold velocity.
However, in the same field of endeavor, Yoon teaches a velocity management component operable to determine, based on the updated estimated current position, whether a current velocity of the train exceeds a predetermined threshold velocity corresponding to the updated estimated current position, and to initiate a derailment avoidance measure in accordance with a determination that the current velocity of the train exceeds the predetermined threshold velocity (Yoon: [0018] and [0112] "Wherein the automatic operation speed profile calculator extracts an acceleration target point to be reached by accelerating the train, a constant speed target point to be reached by running the train at a constant speed and a deceleration target point to be reached by decelerating the train from the restrictive speed profile, divides sections between a starting position, the acceleration target point, the constant speed target point and the deceleration target point of the train, and calculates a position-speed profile in each section [determine threshold velocity corresponding to position].”  Also, "The position-speed profile [in accordance with velocity threshold] is prepared toward the constant speed target point 440 (1350 m, 40 km/h) at a constant speed at the section 1000 m to 1350 m and the position-speed profile is prepared toward the acceleration target point 450 (1350 m, 80 km/h) at the section 1350 m to 1825 m and reaches the target speed 80 km/h. After reaching the target speed, the position-speed profile is prepared at a constant speed [derailment avoidance measure].").
Riewe and Yoon are considered to be analogous to the claim invention because they are in the same field of train control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Riewe to incorporate the teachings of Yoon to determine a current velocity and a maximum speed limit for the track section because it provides the benefit of safe and comfortable travel for the passengers and cargo on the train.
28.	Regarding Claim 18, Riewe remains as applied above in Claim 1.
Riewe fails to teach the aiding component comprises a jerk detection sensor operable to detect jerk- based differential inertial accelerations, and wherein the system is further operable to determine whether the detected jerk based differential inertial acceleration exceeds a predetermined differential inertial acceleration threshold.
However, in the same field of endeavor, Yoon teaches the aiding component comprises a jerk detection sensor operable to detect jerk- based differential inertial accelerations, and wherein the system is further operable to determine whether the detected jerk based differential inertial Yoon: [0015] and [0068] "Therefore, it is an object of the present disclosure to provide an apparatus and method for controlling speed in an automatic train operation, capable of drawing a position based speed profile that can draw the optimum running performance from a restrictive speed profile in each section while observing [determine] an acceleration limit and a jerk limit [inertial acceleration threshold] for the sake of comfortable ride of passengers when the restrictive speed profile in each section drawn in consideration of a variety of conditions..."  Also, "When the restrictive speed profile in each section shown in FIG. 3 is inputted from the restrictive speed profile receiver 156, the automatic operation speed profile calculator 200 calculates an automatic operation speed profile that is a target speed at which the train should run [determine if threshold is exceeded] at each position of the train in consideration of given acceleration limit and jerk limit.").
Riewe and Yoon are considered to be analogous to the claim invention because they are in the same field of train control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Riewe to incorporate the teachings of Yoon to determine a maximum jerk based differential inertial acceleration for the track section because it provides the benefit of safe and comfortable travel for the passengers and cargo on the train.
29.	Regarding Claim 20, Riewe remains as applied above in Claim 1, and further, teaches a… database comprising predetermined track section data associated with a plurality of respective track sections of the fixed track, each respective track section representing a portion of the fixed track (Riewe: [0022] "The map information [predetermined track section data] preferably includes coordinates of a series of map points marking at least one map segment, and along-path distances between the series of points [track sections]. The method may also include the steps of determining where position of the mobile object coincides with a known map point, and further enhancing accuracy of the position output based on the known map point.").
	Riewe fails to explicitly teach a threshold velocity database comprising the track section data comprising track section identifier data and threshold velocity associated with the track section identifier data for operation of the train across the respective track sections of the fixed track.  
	However, in the same field of endeavor, Yoon teaches a threshold velocity database comprising the track section data comprising track section identifier data and threshold velocity associated with the track section identifier data for operation of the train across the respective track sections of the fixed track (Yoon: [0009] and [0021] "And, when the train approaches [track identifier] the speed restrictive section [threshold velocity], the condition instruction apparatus detects it and reviews various conditions such as the level of margin in diagram and the level at which the train approaches a preceding train [track section data]."  Also, "In some exemplary embodiments, the speed control apparatus may further include a database [velocity threshold database] to store the position-speed profile provided by the automatic operation speed profile calculator, wherein the target speed searching unit searches for a target speed from the database."). 
Riewe and Yoon are considered to be analogous to the claim invention because they are in the same field of train control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Riewe to incorporate the teachings of Yoon to determine a current velocity and a maximum speed limit for the track section because it provides the benefit of safe and comfortable travel for the passengers and cargo on the train.
30.	Regarding Claim 21, Riewe and Yoon remains as applied above in Claim 20, and further, Yoon teaches the error correction component correlates a current position of the train and a corresponding current track section of the fixed track on which the train is traveling, based on the updated estimated current position of the train on the fixed track, with the predetermined track section data to identify the Yoon: [0025] "In another general aspect of the present disclosure, a speed control method in an automatic train operation, includes: providing, by an automatic operation speed profile calculator, a position-speed profile that is a target speed at each position where a train is automatically operated using an restrictive speed profile inputted from a restrictive speed profile provider; calculating a current position and a running speed of the train by a speed/position calculator [correlate current position and track section]; searching for a target speed [identify threshold velocity for current track section] at the current position of the train from the position-speed profile by a target speed searching unit; detecting a speed error by subtracting the searched target speed from the running speed of the train; and generating a propulsion or brake instruction of the train according to the detected speed error.").  
31.	Regarding Claim 22, Riewe and Yoon remains as applied above in Claim 21, and further, Yoon teaches a velocity management component is further operable to receive the predetermined threshold velocity for the current track section of the fixed track (Yoon: [0065] "Further, when the ground system 100 calculates a new restrictive speed profile in each section with respect to the same train and the restrictive speed profile provider 104 transmits the newly calculated restrictive speed profile [receive threshold velocity] in each section to the on-board system 150 [velocity management component] through a medium such as wireless communication, the restrictive speed profile receiver 156 receives the new restrictive speed profile in each section [for the current track section] and inputs the profile to the automatic operation speed profile calculator 200 of the speed controller 158.").  
32.	Regarding Claim 23, Riewe and Yoon remains as applied above in Claim 22, and further, Yoon teaches data corresponding to the current velocity of the train received by the velocity management component, wherein the velocity management component correlates the predetermined threshold velocity for the current section of the fixed track, associated with the updated estimated current position, with the current velocity of the train to determine whether the current velocity of the train (Yoon: [0017] and [0056] "In one general aspect of the present disclosure, a speed control apparatus in an automatic train operation, includes: an automatic operation speed profile calculator that calculates a target speed at each position where a train is automatically operated using a restrictive speed profile inputted from a restrictive speed profile provider, and provides a position-speed profile with which the train is automatically operated [determines if velocity threshold is exceeded]..."  Also, "FIG. 2 is a view showing a construction of a speed controller 158 [velocity management component] in an automatic train operation system of FIG. 1 according to a preferred embodiment of the present disclosure. Referring to FIG. 2, the speed controller 158 includes an automatic operation speed profile calculator 200, a database 210, a speed/position calculator 220 [correlates to current section of track and current velocity], a target speed searching unit 230, a subtractor 240 and a propulsion/brake calculator 250.").
33.	Regarding Claim 26, Riewe and Yoon remains as applied above in Claim 2, and further, Yoon teaches the velocity management component is in communication with a train control system, and is operable to send an automatic velocity reduction command to the train control system, wherein the derailment avoidance measures comprises an automatic reduction in the current velocity of the train to below the predetermined threshold velocity (Yoon: [0025] "In another general aspect of the present disclosure, a speed control method in an automatic train operation, includes: providing, by an automatic operation speed profile calculator, a position-speed profile that is a target speed at each position where a train is automatically operated using an restrictive speed profile inputted from a restrictive speed profile provider... searching for a target speed [below threshold velocity] at the current position of the train from the position-speed profile by a target speed searching unit; detecting a speed error by subtracting the searched target speed from the running speed of the train; and generating a propulsion or brake instruction [derailment avoidance measure, automatic reduction in velocity] of the train according to the detected speed error.").  
Regarding Claim 27, Riewe and Yoon remains as applied above in Claim 18, and further, Yoon teaches the derailment avoidance measure initiated is based on a determination that the jerk based differential inertial acceleration exceeds the predetermined differential inertial acceleration threshold (Yoon: [0068] "When the restrictive speed profile in each section shown in FIG. 3 is inputted from the restrictive speed profile receiver 156, the automatic operation speed profile calculator 200 calculates an automatic operation speed profile that is a target speed at which the train should run at each position [derailment avoidance measure] of the train in consideration of given acceleration limit and jerk limit [inertial acceleration threshold].").  
35.	Regarding Claim 28, Riewe and Yoon remains as applied above in Claim 20, and further, Riewe teaches the predetermined track section data is based, at least in part, on a radius of at least one turn on the fixed track, the at least one turn being comprised of one or more track sections of the fixed track (Riewe: [0065] "The ratio of the vehicle speed to the radius of curvature gives the yaw rate. Of course, such wheel angle data 38 is dependent on the type of vehicle to which the present invention is applied. For example, the wheel angle data 38 for a railcar may be truck-angle data. Using the front and rear truck angles, the curvature of the track [determined track section data, radius of at least one turn] can be determined at each point of travel of the railcar.").  
	Riewe fails to explicitly teach the predetermined track section data in the threshold velocity database for some of the track sections…
	However, in the same field of endeavor, Yoon teaches the predetermined track section data in the threshold velocity database for some of the track sections… (Yoon: [0009] "And, when the train approaches the speed restrictive section [threshold velocity], the condition instruction apparatus detects it and reviews various conditions such as the level of margin in diagram and the level at which the train approaches a preceding train [track section data]."). 
Riewe and Yoon are considered to be analogous to the claim invention because they are in the same field of train control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Riewe to incorporate the teachings of Yoon to determine a current velocity and a maximum speed limit for the track section because it provides the benefit of safe and comfortable travel for the passengers and cargo on the train.
36.	Regarding Claim 29, Riewe and Yoon remains as applied above in Claim 20, and further, Riewe teaches …track section data for a plurality of respective fixed tracks at various geographical locations (Riewe: [0029] "The state corrections are determined from the state and dynamics information from the inertial navigation and sensor compensation unit 12, together with various auxiliary input data 20 such as GPS data 30, speed data 32, map information 34 [map data, geographic locations], wheel-angle data 38, and/or discrete data 36 [track section data]."). 
	Riewe fails to explicitly teach the threshold velocity database comprises track section data for a plurality of respective fixed tracks at various geographical locations.
	However, in the same field of endeavor, Yoon teaches the threshold velocity database comprises track section data for a plurality of respective fixed tracks at various geographical locations (Yoon: [0021] and [0069] "In some exemplary embodiments, the speed control apparatus may further include a database to store the position-speed profile [velocity threshold database] provided by the automatic operation speed profile calculator, wherein the target speed searching unit searches for a target speed from the database."  Also, "When the automatic operation speed profile of each position of the train is calculated, the automatic operation speed profile calculator 200 stores the calculated automatic operation speed profile of each position of the train [various geographical locations] in the database 210.").
Riewe and Yoon are considered to be analogous to the claim invention because they are in the same field of train control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Riewe to incorporate the teachings of Yoon to determine a current velocity and a maximum speed limit for the track section because it provides the benefit of safe and comfortable travel for the passengers and cargo on the train.
37.	Regarding Claim 32, Riewe teaches a train comprising: 872865-18-10985-US-NPat least one rail car operable to travel on a fixed track, the at least one rail car having a plurality of wheels (Riewe: [0003] "The present invention is directed to an inertial navigation system for mobile objects such as vehicles and the like. In particular, the present invention is directed to such an inertial navigation system for mobile objects having constraints [train operable to travel on a fixed track]."); 
A plurality of sensors operable to gather information associated with the movement of the train (Riewe: [0013] and [0016] "A significant advantage of one embodiment of the present invention is that it allows use of various types of inertial sensors, including MEMS sensors."  Also, "The wheel angle data may be provided by a wheel angle sensor and/or a truck angle sensor."); 
And a trusted train derailment avoidance control system supported on the train, comprising: an inertial measurement unit (IMU) operable to estimate a current position of the train based on an initial position and movement data measured by the IMU, and to output estimated current position data (Riewe: [0016] and [0018] "In accordance with another embodiment, the error correction device is further adapted to receive auxiliary input data including positional input data [initial position data], map information associated with the path, speed data [initial movement data], wheel-angle data, and/or discrete data."  Also, "In accordance with another embodiment of the present invention, the AINS includes an inertial measurement unit adapted to provide acceleration data and/or angular velocity data of the mobile object, a processor adapted to receive the acceleration data and/or angular velocity data from the inertial measurement unit, and to provide output data with position output indicative of position of the mobile object [estimate current position data] ..."); 
Riewe: [0037] and [0038] "However, as will also be evident from the discussion below, the AINS [aided system] in accordance with the present invention utilizes auxiliary information [aiding information] such as map information, speed data, wheel-angle data, and discrete data to enhance the accuracy of the navigational information so that AINS provides a similar level of accuracy as presently available from commercial INSs, while avoiding the use of expensive, high precision measuring instruments.”  Also, "The AINS 10 shown also includes an inertial measurement unit 14 for providing data to the processor of AINS 10, i.e. the inertial navigation and sensor compensation unit 12."); 
And an error correction component operable to generate, based on the estimated current position from the IMU and the aiding information from the at least one aiding system, an updated estimated current position (Riewe: [0016], [0038], and [0054] "The state corrections provided to the processor may then be based on the auxiliary input data [based on the aiding information] as well as the state and dynamics information. In this regard, the error correction device [error correction component] may be implemented as a Kalman filter that is further adapted to receive the auxiliary input data."  Also, "Furthermore, the AINS 10 also includes an error estimating device such as a Kalman filter 16 that combines auxiliary input data 20 provided thereto, the Kalman filter 16 also obtaining as input data, the state and dynamics information from the inertial navigation and sensor compensation unit 12."  Also, "By knowing the mobile object's speed, the along-path distance can be estimated which allows approximation of the mobile object's position [updated estimated current position] since the mobile object is constrained to travel along the path, i.e. road or track."). 
Riewe fails to explicitly teach a train control component operable to facilitate control of the train, including a velocity of the train.
Yoon teaches a train control component operable to facilitate control of the train, including a velocity of the train (Yoon: [0015] "Therefore, it is an object of the present disclosure to provide an apparatus and method for controlling speed in an automatic train operation [train control component], capable of drawing a position based speed profile that can draw the optimum running performance from a restrictive speed profile [control velocity of the train] in each section while observing an acceleration limit and a jerk limit for the sake of comfortable ride of passengers when the restrictive speed profile in each section drawn in consideration of a variety of conditions including railroad situation, gap between trains and diagram change is received from a ground signal system, and obtaining desired running performance and stopping performance in the automatic train operation by controlling the train so as to follow the drawn speed profile.").
Riewe and Yoon are considered to be analogous to the claim invention because they are in the same field of train control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Riewe to incorporate the teachings of Yoon to determine a current velocity and a maximum speed limit for the track section because it provides the benefit of safe and comfortable travel for the passengers and cargo on the train.
38.	Regarding Claim 33, Riewe and Yoon remains as applied above in Claim 32, and further, Yoon teaches a velocity management component operable to determine, based on the updated estimated current position, whether a current velocity of the train exceeds a predetermined threshold velocity corresponding to the updated estimated current position, and to initiate a derailment avoidance measure in accordance with a determination that the current velocity of the train exceeds the predetermined threshold velocity (Yoon: [0018] and [0112] "Wherein the automatic operation speed profile calculator extracts an acceleration target point to be reached by accelerating the train, a constant speed target point to be reached by running the train at a constant speed and a deceleration target point to be reached by decelerating the train from the restrictive speed profile, divides sections between a starting position, the acceleration target point, the constant speed target point and the deceleration target point of the train, and calculates a position-speed profile in each section [determine threshold velocity corresponding to position]."  Also, "The position-speed profile [in accordance with velocity threshold] is prepared toward the constant speed target point 440 (1350 m, 40 km/h) at a constant speed at the section 1000 m to 1350 m and the position-speed profile is prepared toward the acceleration target point 450 (1350 m, 80 km/h) at the section 1350 m to 1825 m and reaches the target speed 80 km/h. After reaching the target speed, the position-speed profile is prepared at a constant speed [derailment avoidance measure].").  
39.	Regarding Claim 35, Riewe remains as applied above in Claim 34.
	Riewe fails to teach determining, based on the updated estimated current position, whether a current velocity of the train exceeds a predetermined threshold velocity corresponding to the updated estimated current position; and initiating a derailment avoidance measure in accordance with a determination that the current velocity of the train exceeds the predetermined threshold velocity.
	However, in the same field of endeavor Yoon teaches determining, based on the updated estimated current position, whether a current velocity of the train exceeds a predetermined threshold velocity corresponding to the updated estimated current position; and initiating a derailment avoidance measure in accordance with a determination that the current velocity of the train exceeds the predetermined threshold velocity (Yoon: [0018] and [0112] “Wherein the automatic operation speed profile calculator extracts an acceleration target point to be reached by accelerating the train, a constant speed target point to be reached by running the train at a constant speed and a deceleration target point to be reached by decelerating the train from the restrictive speed profile, divides sections between a starting position, the acceleration target point, the constant speed target point and the deceleration target point of the train, and calculates a position-speed profile in each section [determine threshold velocity corresponding to position]."  Also, "The position-speed profile [in accordance with velocity threshold] is prepared toward the constant speed target point 440 (1350 m, 40 km/h) at a constant speed at the section 1000 m to 1350 m and the position-speed profile is prepared toward the acceleration target point 450 (1350 m, 80 km/h) at the section 1350 m to 1825 m and reaches the target speed 80 km/h. After reaching the target speed, the position-speed profile is prepared at a constant speed [derailment avoidance measure].").
Riewe and Yoon are considered to be analogous to the claim invention because they are in the same field of train control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Riewe to incorporate the teachings of Yoon to determine a current velocity and a maximum speed limit for the track section because it provides the benefit of safe and comfortable travel for the passengers and cargo on the train.
40.	Regarding Claim 37, Riewe remains as applied above in Claim 36, and further, teaches the one or more memories operatively coupled to at least one of the one or more processors and having instructions stored thereon that, when executed by at least one of the one or more processors… (Riewe: [0014] "The AINS comprises an inertial measurement unit, a processor, and an error correction device...The processor is adapted to receive the acceleration data and angular velocity data from the inertial measurement unit, and to provide output data with position output indicative of position of the mobile object").
	Riewe fails to teach to determine, based on the updated estimated current position, whether a current velocity of the train exceeds a predetermined threshold velocity corresponding to the updated estimated current position; and initiate a derailment avoidance measure in accordance with a determination that the current velocity of the train exceeds the predetermined threshold velocity.
However, in the same field of endeavor, Yoon teaches to determine, based on the updated estimated current position, whether a current velocity of the train exceeds a predetermined threshold velocity corresponding to the updated estimated current position; and initiate a derailment avoidance Yoon: [0018] and [0112] "Wherein the automatic operation speed profile calculator extracts an acceleration target point to be reached by accelerating the train, a constant speed target point to be reached by running the train at a constant speed and a deceleration target point to be reached by decelerating the train from the restrictive speed profile, divides sections between a starting position, the acceleration target point, the constant speed target point and the deceleration target point of the train, and calculates a position-speed profile in each section [determine threshold velocity corresponding to position]."  Also, "The position-speed profile [in accordance with velocity threshold] is prepared toward the constant speed target point 440 (1350 m, 40 km/h) at a constant speed at the section 1000 m to 1350 m and the position-speed profile is prepared toward the acceleration target point 450 (1350 m, 80 km/h) at the section 1350 m to 1825 m and reaches the target speed 80 km/h. After reaching the target speed, the position-speed profile is prepared at a constant speed [derailment avoidance measure].").  
Riewe and Yoon are considered to be analogous to the claim invention because they are in the same field of train control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Riewe to incorporate the teachings of Yoon to determine a current velocity and a maximum speed limit for the track section because it provides the benefit of safe and comfortable travel for the passengers and cargo on the train.
41.	Claims 7-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Riewe (US 20030216865 A1) in view of Moehlenbrink (US 5893043 A).
42.	Regarding Claim 7, Riewe remains as applied above in Claim 1, and further, teaches the aiding system comprises: at least one sensor operable to detect and identify a tag embedded in the fixed track, the tag being associated with predetermined tag identification data and tag location data (Riewe: [0016] "The discrete data may be provided by a transponder [sensor operable to detect and identify tag embedded in fixed track] and a rail detector."); 
A location determination component operable to generate the aiding information for use by the error correction component by determining a current position of the train based on the detection and identification of one or more tags by the at least one sensor (Riewe: [0066] "Discrete data 36 shown as one of the input data 20 may be a data signal from a transponder or rail-detector where the mobile object is a railcar. Such discrete data 36 is provided to the Kalman filter 16 as a known location data signal [location determination] with any error estimates [use by error correction component] and expected transmission delay, as well as offset times determined from the characteristics and location of the particular sensor providing the discrete data 36 [generating aiding information]."); 
Riewe fails to explicitly teach a tag database comprising predetermined tag identification data and associated tag location data for a plurality of tags associated with one of a plurality of fixed tracks.
However, in the same field of endeavor, Moehlenbrink teaches a tag database comprising predetermined tag identification data and associated tag location data for a plurality of tags associated with one of a plurality of fixed tracks (Moehlenbrink: [Column 6, Lines 3-10] "Furthermore, the arrangement of FIG. 2 also has a fourth type of position determination [tag location] by means of the recognition of path markers 14 [tag identification] arranged on the route side. For detecting the path markers 14, a corresponding path marker reading unit 13 is used and the pertaining desired data quantity of the path markers is stored in a path marker list memory 15 [tag database].").
 Riewe and Moehlenbrink are considered to be analogous to the claim invention because they are in the same field of determining train position on a track.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Riewe to incorporate the teachings of Moehlenbrink to include a tag database for location information 
43.	Regarding Claim 8, Riewe and Moehlenbrink remains as applied above in Claim 7, and further, Riewe teaches the location determination component is in communication… to retrieve the location data associated with the one or more detected tags, the location determination component further being operable to communicate the retrieved location data to the error correction component as supplemental position data to facilitate generation of the updated estimated current position (Riewe: [0042] "Various auxiliary input data 20 are provided to the Kalman filter 16 which processes the auxiliary input data 20 to determine and provide state corrections to the inertial navigation and sensor compensation unit 12. These state corrections from the Kalman filter 16 are used by the inertial navigation and sensor compensation unit 12 to enhance the accuracy of the various outputs 18 thereby enhancing the accuracy of the AINS 10.  As can be seen, in the illustrated embodiment, the auxiliary input data 20 includes GPS data 30, speed data 32, map information 34, wheel angle data 38, and other discrete data 36 such as from transponders [location determination in communication] or rail detectors if the AINS 10 is applied to a railcar or other similar applications.").  
	However, Riewe fails to teach the location determination component is in communication with and operable to access the tag database and match the tag identification data of each of the one or more detected and identified tags to corresponding tag identification data from the 812865-18-10985-US-NP tag database, and, upon at least a partial match, to retrieve the location data associated with the one or more detected tags.
	However, in the same field of endeavor, Moehlenbrink teaches the location determination component is in communication with and operable to access the tag database and match the tag identification data of each of the one or more detected and identified tags to corresponding tag identification data from the 812865-18-10985-US-NP tag database, and, upon at least a partial match, to retrieve the location Moehlenbrink: [Column 6, Lines 3-10 and 18-23] "Furthermore, the arrangement of FIG. 2 also has a fourth type of position determination by means of the recognition of path markers 14 arranged on the route side. For detecting the path markers 14 [tag identification], a corresponding path marker reading unit 13 [match tag identification data] is used and the pertaining desired data quantity of the path markers is stored in a path marker list memory 15 [tag database] ...The output signal of the GPS-reception part 12 is also supplied to the data correlation unit 7a. According to the expenditure/benefit relation in the given application case, other methods of determining the position for obtaining further preliminary position results via map matching can also be provided.").
 Riewe and Moehlenbrink are considered to be analogous to the claim invention because they are in the same field of determining train position on a track.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Riewe to incorporate the teachings of Moehlenbrink to include a tag database for location information because it provides the benefit of an additional source of aiding information to better estimate the position of the train.
44.	Regarding Claim 11, Riewe remains as applied above in Claim 1, and further, teaches the aiding system comprises: one or more sensors operable to detect track characteristics based on one or more turns in the fixed track (Riewe: [0065] "In an application where the mobile object is a vehicle such as an automobile for example, the wheel angle may be used to determine the instantaneous radius of curvature [determine track characteristics based on turns aiding information]. The ratio of the vehicle speed to the radius of curvature gives the yaw rate. Of course, such wheel angle data 38 is dependent on the type of vehicle to which the present invention is applied. For example, the wheel angle data 38 for a railcar may be truck-angle data. Using the front and rear truck angles, the curvature of the track can be determined at each point of travel of the railcar."); 
Riewe: [0056] and [0057] "Furthermore, map information 34 [location determination aiding information] provides data regarding distance along the path to allow determination of how much weight should be given to the across-path observations. If the along-path length does not greatly exceed the straight-line length of the corresponding path segment between pairs of adjacent points, the path segment may be treated as being substantially straight."  Also, "In the above regard, FIG. 3 is a diagram 50 for illustrating a method for calculating the maximum distance error "e" between a track segment of length "t" and a straight-line map segment of length "m" when utilizing map information 34 [detect track characteristics based on turns] in accordance with one embodiment of the present invention.");
Riewe fails to teach a correlation database comprising predetermined track characteristic data and associated location data for a plurality of track characteristics associated with one of a plurality of fixed tracks. 
However, in the same field of endeavor, Moehlenbrink teaches a correlation database comprising predetermined track characteristic data and associated location data for a plurality of track characteristics associated with one of a plurality of fixed tracks (Moehlenbrink: [Column 7, Lines 11-16] "As indicated in FIG. 3, if required for the purpose of simplification, at least one of the two position determinations can be limited to obtaining only a single position result by the correlation of the data recorded by the respective object recognition sensor [track characteristics] unit with the desired data quantity [predetermined track characteristics] stored in the object site list memory 19 [correlation database].").
 Riewe and Moehlenbrink are considered to be analogous to the claim invention because they are in the same field of determining train position on a track.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Riewe to incorporate the teachings of Moehlenbrink to correlate location information because it provides the benefit of an additional source of aiding information to better estimate the position of the train.	
45.	Regarding Claim 12, Riewe and Moehlenbrink remains as applied above in Claim 11, and further, Riewe teaches to retrieve the stored, predetermined location data associated with the stored, predetermined track characteristic data, and to provide the predetermined location data to the error correction component as supplemental position data to facilitate generation of the updated estimated current position (Riewe: [0069] "Thus, speed sensor data 32 may be used to enhance the calculation of location in the along-track direction, and map information 34 [location data as supplemental data] may be used to improve the accuracy of the calculated location in the across-track direction [facilitate generation of updated estimated position]. Because these two directions are perpendicular to each other, the two types of data together improve accuracy in inertial navigation of a mobile object in all directions on the surface of the earth [correlate characteristics]."). 
	Riewe fails to explicitly teach the track correlation component is in communication with and operable to access the correlation database and match the detected track characteristics to the predetermined track characteristic data from the correlation database, and, upon at least a partial match.
	However, in the same field of endeavor, Moehlenbrink teaches the track correlation component is in communication with and operable to access the correlation database and match the detected track characteristics to the predetermined track characteristic data from the correlation database, and, upon at least a partial match (Moehlenbrink: [Column 7, Lines 11-16] "As indicated in FIG. 3, if required for the purpose of simplification, at least one of the two position determinations can be limited to obtaining only a single position result by the correlation of the data [match track characteristics] recorded by the respective object recognition sensor [track characteristics] unit with the desired data quantity [predetermined track characteristics] stored in the object site list memory 19 [correlation database].").
 Riewe and Moehlenbrink are considered to be analogous to the claim invention because they are in the same field of determining train position on a track.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Riewe to incorporate the teachings of Moehlenbrink to correlate location information because it provides the benefit of an additional source of aiding information to better estimate the position of the train.	
46.	Regarding Claim 13, Riewe and Moehlenbrink remains as applied above in Claim 11, and further, Riewe teaches the detected pattern of track characteristics comprise at least one of a pattern of detected heading changes based on detected changes in a heading of the train over time, the interrelationship between two or more turns, or a pattern of detected movement-based parameters based on movements of the train over time (Riewe: [0021] and [0065] "The method may further include the steps of determining velocity and attitude of the mobile object, and providing a velocity output indicative of speed of the mobile object and an attitude output indicative of direction of the mobile object [heading changes of train over time]."  Also, "In an application where the mobile object is a vehicle such as an automobile for example, the wheel angle may be used to determine the instantaneous radius of curvature [track characteristics]. The ratio of the vehicle speed to the radius of curvature gives the yaw rate. "). 
47.	Regarding Claim 14, Riewe and Moehlenbrink remains as applied above in Claim 13, and further, Riewe teaches the pattern of detected movement-based parameters comprises a pattern of velocity 832865-18-10985-US-NP independent parameters represented by the value 1/R derived by the track correlation component, where R is representative of the radius of a curve at a point of measurement (Riewe: [0065] "In an application where the mobile object is a vehicle such as an automobile for example, the wheel angle may be used to determine the instantaneous radius of curvature [R]. The ratio of the vehicle speed to the radius of curvature gives the yaw rate. Of course, such wheel angle data 38 is dependent on the type of vehicle to which the present invention is applied. For example, the wheel angle data 38 for a railcar may be truck-angle data. Using the front and rear truck angles, the curvature of the track can be determined at each point of travel of the railcar [point of measurement]. Since the motion of the railcar is constrained to the track, the resulting yaw rate is the product of the curvature and speed [velocity parameter]."  Note that a skilled practitioner would recognize that any can be used to calculate the dimensions of the curve in order to provide the train control system accurate results of track curvature to provide safe travel.).  
48.	Regarding Claim 15, Riewe remains as applied above in Claim 1, and further, teaches a location determination component in the form of a landmark determination component operable to identify one or more landmarks in the image data over time, and to generate the aiding information for use by the error correction component (Riewe: [0022] "The map information [location determination aiding information] preferably includes coordinates of a series of map points marking at least one map segment, and along-path distances between the series of points. The method may also include the steps of determining where position of the mobile object coincides with a known map point [from database], and further enhancing accuracy of the position output [for use by error correction] based on the known map point.").
	Riewe fails to explicitly teach the aiding system comprises: one or more cameras operable to capture image data corresponding to various landmarks visible from the train; and a landmark database comprising predetermined landmark data associated with known landmarks, and associated landmark location data for a plurality of landmarks associated with one of a plurality of fixed tracks.
Moehlenbrink teaches the aiding system comprises: one or more cameras operable to capture image data corresponding to various landmarks visible from the train (Moehlenbrink: [Column 6, Lines 54-57] and [Column 6, Lines 60-63] "In FIG. 3, the corresponding arrangement part, as a whole, is represented by a function block 21, which naturally also comprises the object sensor system for detecting prominent objects [visible landmarks], such as the illustrated signal masts."  Also, "For this purpose, a second object recognition sensor unit 16 [camera operable to capture image data] in the form of an image detection and image processing system operating on the basis of optical rays or radar rays is mounted on the last car 30b."); 
a location determination component in the form of a landmark determination component operable to identify one or more landmarks in the image data over time, and to generate the aiding information for use by the error correction component; and a landmark database comprising predetermined landmark data associated with known landmarks, and associated landmark location data for a plurality of landmarks associated with one of a plurality of fixed tracks (Moehlenbrink: [Column 7, Lines 5-10] "By means of the correlation of the receiving data [landmark determination] with the corresponding desired data quantity from a pertaining object site list memory 19 [landmark correlation database for known landmarks], the position determination unit 20 determines the position of the last car 30b in the same manner as carried out by the corresponding position determination unit 21 for the first car 30 [generate aiding information].").  
 Riewe and Moehlenbrink are considered to be analogous to the claim invention because they are in the same field of determining train position on a track.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Riewe to incorporate the teachings of Moehlenbrink to determine landmark information because it provides the benefit of an additional source of aiding information to better estimate the position of the train.	
Regarding Claim 16, Riewe and Moehlenbrink remains as applied above in Claim 15, and further, Moehlenbrink teaches the landmark determination component is in communication with and operable to access the landmark database and match the image data to the predetermined landmark data from the landmark database, and, upon at least a partial match, to retrieve the stored, predetermined landmark location data associated with the stored, predetermined landmark data, and to provide the predetermined landmark location data to the error correction component as supplemental position data to facilitate generation of the updated estimated current position (Moehlenbrink: [Column 6, Lines 18-23], [Column 6, Lines 53-57], and [Column 7, Lines 5-10] "The output signal of the GPS-reception part 12 is also supplied to the data correlation unit 7a. According to the expenditure/benefit relation in the given application case, other methods of determining the position for obtaining further preliminary position results via map matching [match image data to landmark data] can also be provided."  Also, "In FIG. 3, the corresponding arrangement part, as a whole, is represented by a function block 21, which naturally also comprises the object sensor system for detecting prominent objects [detect landmarks], such as the illustrated signal masts."  Also, "By means of the correlation of the receiving data [landmark determination] with the corresponding desired data quantity from a pertaining object site list memory 19 [landmark correlation database for known landmarks], the position determination unit 20 determines the position of the last car 30b in the same manner as carried out by the corresponding position determination unit 21 for the first car 30 [facilitate generation of updated estimated current position].").  
50.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Riewe (US 20030216865 A1) in view of Polivka (US 20130284859 A1).
51.	Regarding Claim 9, Riewe remains as applied above in Claim 1.
	Riewe fails to teach the aiding system comprises: at least one sensor operable to detect one or more insulated joints in the fixed track the insulated joints being associated with predetermined 
	However, in the same field of endeavor, Polivka teaches the aiding system comprises: at least one sensor operable to detect one or more insulated joints in the fixed track the insulated joints being associated with predetermined insulated joint data and insulated joint location data; a location determination component in the form a track analysis component operable to determine a pattern of detected insulated joints over time, and to generate the aiding information for use by the error correction component (Polivka: [0047] and [0061] "Further, an estimation algorithm is implemented in the control system computer 11 consisting of a Kalman filter, particle filter or similar estimation algorithm to optimally combine data from the detection algorithm [track analysis] with location or route information from other systems (i.e., a route database, GPS, etc.) [location determination], if present, to optimally estimate the vehicle's location and speed relative to the tuned shunts."  Also, "With reference now to FIG. 8, a pattern of spectral changes [sense pattern of insulated joints] similar to that illustrated in FIG. 7 is shown. The loss of rail conductivity caused by rail break 8 will produce the same successive pattern and absence of spectral peaks from a distant shunt as was described previously and illustrated in FIG. 7."); 
And a path feature database comprising the predetermined insulated joint data and associated insulated joint location data for a plurality of insulated joints associated with one of a plurality of fixed tracks (Polivka: [0053] "The route database 60 containing coordinates [insulated joint location data] of track shunts 6, 7 and their tuned frequencies, as well as track work that may obstruct tuned shunt functionality, common track work, location of wayside signals and track transponders, track impedance characteristic parameters, insulated joints (if present) [insulated joint data] and other pertinent track data needed for the system to interpret variations in the received signal is accessible to the control system computer 11. The route database 60 may be uploaded and updated for at least the route to be traveled by the PTC system 61 before travel begins.").  
Riewe and Polivka are considered to be analogous to the claim invention because they are in the same field of train movement and positive train control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Riewe to incorporate the teachings of Polivka to determine the location of insulated joints because it provides the benefit of an additional source of aiding information that can be used to estimate the location of the train.	
52.	Regarding Claim 10, Riewe and Polivka remains as applied above in Claim 9, and further, Polivka teaches the track analysis component is in communication with and operable to access the path feature database and match the pattern of detected insulated joints to corresponding predetermined insulated joint data from the path feature database (Polivka: [0053] "Referring now to the invention in greater detail, with continued reference to FIG. 6, there is shown a system very similar to that illustrated in FIG. 2 except that now the control system computer 11, is also equipped with various digital communications capabilities [in communication with database] allowing it to exchange information with a GPS system 69, a route database 60 [path feature database], a PTC/communications-based train control system 61, a cab signal system 62 or other train control, position, and location systems, a wheel tachometer 64 or other systems."), 
And, upon at least a partial match, to retrieve the stored, predetermined insulated joint location data associated with the stored, predetermined insulated joint data, and to provide the predetermined insulated joint location data to the error correction component as supplemental position data to facilitate generation of the updated estimated current position (Polivka: [0022] "A Kalman filter, particle filter, or similar algorithm may be included in the control system computer to optimally combine inputs from the detection algorithm and information from the database [insulated joint information as supplemental information] and other systems to optimally estimate train location and speed [facilitate generation of estimated current position].").  
53.	Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Riewe (US 20030216865 A1), in view of Yoon (US 20110046827 A1), in further view of Chung (US 20160046308 A1).
54.	Regarding Claim 24, Riewe and Yoon remains as applied above in Claim 2, and further, Yoon teaches the velocity management component is in communication with one or more train operator notification systems (Yoon: [0077] "First, the automatic operation speed profile calculator 200 receives such restrictive speed profile in each section as shown in FIG. 3, and sequentially connects acceleration target points 410, 420 and 450 to be reached by running the train in the acceleration operation, constant speed target points 440 and 470 to be reached by running the train in the constant speed operation, and restrictive target points 430, 460 and 480 to be reached by running the train in the deceleration operation from the starting position 400 of the train at a point 300 m to a point 2000 m of the restrictive speed profile in each section and extracts them, as shown in FIG. 4.").
	Riewe and Yoon fail to explicitly teach the velocity management component is in communication with one or more train operator notification systems, and wherein the derailment avoidance measure comprises a notification to an operator that the current velocity exceeds the predetermined threshold velocity.
	However, in the same field of endeavor, Chung teaches the velocity management component is in communication with one or more train operator notification systems, and wherein the derailment avoidance measure comprises a notification to an operator that the current velocity exceeds the predetermined threshold velocity (Chung: [0012] "Accordingly, a positive train control unit mountable on a train may comprise... and if the processor determines that the location, speed and/or direction of the positive train control unit differs the train routing order [velocity exceeds threshold] , that an object is in the track way forward of the positive train control unit, and/or that there is an anomaly in the track way, then the processor communicates an alert to an alerting device [notification to operator] and/or communicates a control signal to a train control to at least adjust the speed of the train.").
Riewe, Yoon, and Chung are considered to be analogous to the claim invention because they are in the same field of train control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Riewe to incorporate the teachings of Yoon and Chung to determine a current velocity and a maximum speed limit for the track section, and output an alarm, because it provides the benefit of safe and comfortable travel for passengers and cargo on the train.
55.	Regarding Claim 25, Riewe, Yoon, and Chung remains as applied above in Claim 24, and further, Chung teaches the notification comprises at least one of a visual notification, an auditory notification, or a haptic notification (Chung: [0071] "Data and indications from processor 120 may be communicated to an operator alert device 210 which may include one or more display monitors, an audible warning device [auditory notification], a visual warning device [visual notification], a tactile warning device [haptic notification], or a combination thereof. The train crew being thus advised and/or warned of a condition, and being advised of an action to be taken, can then respond by taking appropriate action, all of which is monitored by processor 120.").

Prior Art
56.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Breed (US 20090033540 A1
Bush (US 20200318973 A1)
Golden (US 20180362057 A1)
Haynie (US 20100312461 A1)
Puttagunta (US 20160121912 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663